Citation Nr: 1645181	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  11-01 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a penile disability, to include erectile dysfunction.

2.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include as secondary to service-connected disability. 

3.  Entitlement to an increased rating for residuals of concussion to include headaches, currently evaluated at 40 percent disabling.

4.  Entitlement to an increased rating for hearing loss disability, to include the propriety of the reduction in disability rating from 10 to 0 percent, effective September 1, 2012. 

5.  Entitlement to a temporary total rating based on hospitalization.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had active military service from June 1977 to May 1980.  

These matters come before the Board of Veterans' Appeals (Board) from 2010, 2011, 2012, and 2013 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Muskogee, Oklahoma.

In February 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The RO, in a September 2014 rating decision, found that new and material evidence had not been received to reopen a claim for entitlement to service connection for PTSD.  The Veteran has reported nightmares of nonservice-related incidents, and has reported PTSD due to numerous unverified stressors involving such things as deaths, injuries, hostages, the "Cuban" crisis, physical trauma, medical research, and bombings.  (See January 2001 PTSD questionnaire.).  The Veteran has not appealed the 2014 denial.  The Veteran has also contended that he has depression due to his physical condition (headaches) which causes him pain.  The Board is mindful of the Court's decision in Clemons v. Shinseki, 23 Vet. App (2009), in which the Court held that an appellant's diagnoses which arise from the same symptoms for which he is seeking benefits do not relate to entirely separate claims not yet filed by the appellant.  The Board finds that the Veteran does not have a valid diagnosis of PTSD, and that his claimed etiologies for his alleged PTSD and depression are diverse enough that the issues may remain separate.  Therefore, the Board finds that the issue of whether new and material evidence has been received to reopen a claim for service connection for PTSD is not properly before the Board.  

Where a claimant, or the record, raises the question of unemployability due to the disability for which an increased rating is sought, then part of the increased rating claim is an implied claim for TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the issue of entitlement to TDIU has been raised by the record; therefore, the issue is added to the issues on appeal.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A June 2004 RO rating decision denied the Veteran's claim of entitlement service connection for sexual problems as secondary to a groin condition.  The appellant did not perfect an appeal and the rating decision became final.

2.  Evidence associated with the claims file after the final denial in June 2004 is not new and material as it does not raise a reasonable possibility of substantiating the claim.

3.  The competent and credible evidence is against a finding that the Veteran has a psychiatric disability causally related to, or aggravated by, active service or a disability for which service connected benefits has been awarded. 

4.  At no point during the period on appeal did the Veteran's symptoms of concussion manifest objective evidence on testing of moderate impairment of memory, attention, concentration, or executive functions resulting in moderate functional impairment; moderately severely impaired judgment; social interaction that was inappropriate most or all of the time; disorientation to two or more of the four aspects of orientation; motor activity moderately decreased due to apraxia; moderately severely impaired visual spatial orientation where the Veteran got lost even in familiar surroundings, was unable to use assistive devices such as GPS; neurobehavioral effects that interfere with or preclude workplace interaction, social interaction, or both, on most days, or that occasionally require supervision for safety of self or others; inability to communicate either by spoken language, written language, or both at least half of the time; persistently altered state of consciousness; 

5.  Affording the Veteran the benefit of the doubt, his headaches cause severe economic inadaptability.

6.  The reduction of the Veteran's evaluation for hearing loss was proposed in a January 2012 rating decision and the Veteran was notified the same month.

7.  The reduction was accomplished in a June 2012 rating decision with an effective date of September 1, 2012.  

8.  At the time of the reduction, the evidence demonstrated material improvement in the Veteran's hearing and it was reasonably certain that the material improvement would be maintained.  

9.  The audiometric testing results of VA examinations during the course of the appeal are consistent with, at worst, level II for each ear.  

10.  The Veteran's hospitalization in February 2013 was for psychiatric addiction treatment.  The Veteran is not in receipt of service connected benefits for any psychiatric disability.


CONCLUSIONS OF LAW

1.  Evidence received since the June 2004 RO rating decision in connection with the Veteran's request to reopen a claim of service connection for sexual problem as secondary to a groin injury, is not new and material and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2015).

2.  The criteria for service connection for an acquired psychiatric disorder other than PTSD have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2015). 

3.  The criteria for a 50 percent rating for residuals of concussion to include headaches have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.124a, Diagnostic Codes 8045, 8100 (2015).

4.  The reduction of the evaluation of the Veteran's bilateral hearing loss from 10 percent to noncompensable, effective September 1, 2012, was proper, and a compensable evaluation is not warranted.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.2, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2015).

5.  The criteria for the assignment of a temporary total rating for treatment during hospitalization are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.29 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Application to Reopen

The Veteran seeks to reopen a claim for service connection for a penile disability, to include erectile dysfunction.

A claim of entitlement to service connection for sexual problems as secondary to a groin condition was denied in June 2004.  The Veteran did not perfect an appeal and the rating decision became final.  38 U.S.C.A. § 7105 ; 38 C.F.R. §§ 3.160 (d), 20.302, 20.1103. 

At that time, the RO found that the Veteran did not have a diagnosis of a groin disability related to sexual problems.  The RO also found that the service treatment records were negative for a diagnosed sexual disability.  At the time of the final denial, the evidence reflected that the Veteran was positive for impotence and that he contended that he had had a scrotal injury in the 1980s for which he was hospitalized for three days and which due to a groin injury that never completely healed.  

Evidence of records at the time of the June 2004 rating decision included the Veteran's service treatment records, VA treatment records, and statements from the Veteran.  The records at the time reflected that that the Veteran's erectile dysfunction was noted to be attributed to alcohol and drug use, but there had not been improvement since he had been off substances for 45 days.  

The claim may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Evidence received since the prior final denial includes the Veteran's testimony at a hearing before the undersigned as well as treatment records.  Evidence since the last final denial includes an August 2010 VA note that reflects that the Veteran's sexual functioning varies on self-medicating, and an October 2010 examination report which reflects that the Veteran reported that his sexual dysfunction is a side effect from Zoloft and Tramadol.  Upon examination in October 2010 the examiner rendered the opinion that the Veteran's ED was less likely than not due to traumatic brain injury (TBI).  The evidence also indicates that the Veteran was treated for chronic irritation of the glans of the penis in March 2011 and in March 2014 the Veteran was treated for a rash diagnosed as asteatotic eczema and yeast under the foreskin.

This evidence received subsequent to the prior final denial is not new and material.  The evidence continues to indicate that the Veteran has erectile dysfunction; however, the evidence does not associate the Veteran's erectile dysfunction with his active service or with a service-connected disability and, therefore, the evidence does not relate to an unestablished fact necessary to substantiate the claim and thus, does not raise a reasonable possibility of substantiating the claim.

Although the Veteran was treated for a rash on the penis as well as yeast under the foreskin, there is no indication that these conditions are related to the Veteran's active service.  In addition, below the Board denies entitlement to service connection for a psychiatric disorder other than PTSD.  As such, any claim of entitlement to service connection for a penile disability, to include erectile dysfunction, as secondary to an acquired psychiatric disorder other than PTSD, is unfounded.  Therefore, the claim to reopen is denied.

III.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

For chronic diseases listed in 38 C.F.R. § 3.309 (a), including psychoses, the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303 (b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  38 C.F.R. § 3.307 (a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within one year from the date of separation from service. 

Service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113 (b); 38 C.F.R. § 3.303 (d); Cosman v. Principi, 3 Vet. App. 503 (1992).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153 (a); 38 C.F.R. § 3.303 (a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).

When the evidence "is in relative equipoise," the law dictates that the veteran prevails.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that his psychiatric disability is due to a football injury in service wherein he reported he was tackled with a direct hit to the groin.

Social Security Disability evaluation dated in November 2005 indicates that the Veteran was diagnosed with polysubstance dependence, continuous, and mood disorder secondary to substance abuse and/or general medical condition.

A December 2007 Social Security evaluation report diagnosed the Veteran with cognitive disorder, not otherwise specified, secondary to chronic alcohol and substance abuse and related psychiatric disorder, bipolar disorder, anxiety disorder, history of alcohol and cocaine abuse in partial remission by Veteran's report, nicotine dependence.

VA treatment records reveal a diagnosis of depression.  See, e.g., August 2001.

In November 2009 the Veteran was noted to have a mood disorder due to general medical condition, polysubstance dependence rule out substance induced mood disorder, and personality disorder not otherwise specified.  In December 2009 the Veteran was diagnosed with mood disorder due to general medical condition, polysubstance dependence, and personality disorder not otherwise specified.  The Veteran was diagnosed with major depressive disorder in January 2010.  In August 2010 the Veteran's mood disorder was reported to be due to his general medical condition.

The Veteran was afforded a VA medical examination in December 2009.  The examiner diagnosed the Veteran with polysubstance abuse and major depressive disorder.  The symptoms of each mental disorder can be delineated from each other.  The primary symptoms of the major depressive disorder were sleep disturbance, depressed mood, loss of energy and motivation and suicidal ideation.  The primary symptoms of polysubstance dependence were chronic abuse of marijuana, cocaine, and other illicit drugs.  The examiner noted that the substance abuse was a separate and distinct entity.  The Veteran had a long history of abusing a variety of substances long before he was ever treated for any other psychiatric problem.  The examiner reported that it was likely that his depression has been a result of his drug dependence and the consequences of that dependence.  

The examiner reported that when asked what the Veteran thought about why he got depressed initially, he said that he did not know, then added "it might have been because I got married."  The Veteran did not report any brain injury and did not exhibit any signs of brain injury during the interview.  The examiner found that it was not likely that his mental condition is due to traumatic brain injury.  It was more likely than not that his mental condition (depression) was a result of his long standing abuse of drugs and alcohol.

The Veteran was afforded a VA medical examination in December 2010.  After examination the Veteran was diagnosed with major depression, recurrent, severe, psychosis not otherwise specified, alcohol dependence in remission per Veteran, and cocaine dependence in remission per Veteran.  The examiner discussed prior examination reports and treatment.  The examiner stated that he was unable to determine the etiology of the Veteran's psychosis given his long history of substance dependence and mood disorder.  Given the Veteran's report that he had not used substances or alcohol for some time it is more likely that the Veteran's psychosis is more related to his mood disorder.  It was also the examiner's opinion that the Veteran's depression was more likely than not related to his history of substance dependence as well as his stress related to caring for his elderly mother and conflictual family relationships.  It was also more likely than not that the Veteran's chronic pain related to his hip exacerbated his depression.  Finally, it was the examiner's opinion that the Veteran's depression was less likely than not the result of his concussion in service.

The Veteran was afforded a VA medical examination in January 2011.  After examination the Veteran was diagnosed with cognitive disorder, secondary to chronic alcohol and substance abuse, and bipolar disorder, and alcohol, cocaine, and cannabis abuse.  The symptoms of each mental disorder could not be delineated from each other.  Each exacerbates the other.  The examiner found that the Veteran's mental condition was not due to TBI.  It was stated that there was no record of any TBI in the claims file and the Veteran's cognitive deficits were related to his alcohol and drug abuse.  In an addendum dated in January 2011 the examiner added TBI to the Axis I diagnoses.

In January 2013 the Veteran was diagnosed with major depressive disorder (MDD) with psychotic features.

Pursuant to the Board remand, the Veteran was afforded a VA medical examination in September 2015.  The examiner reported a diagnosis of factitious disorder.  The examiner stated that the Veteran had a mental condition formally diagnosed but that symptoms were not severe enough either to interfere with occupational and social functioning or to require continuous medication.  The Veteran reported that he last worked in 2002 and quit due to not being able to walk due to his hips.  He contended that he was unemployable due primarily to effects of a mental condition.  The Veteran's symptoms of a mental disorder were noted to be sleep disturbance, variable appetite, and low energy.  They were described as mild and constant.  The examiner noted that the effect the symptoms have upon total daily functioning is a minimal impact.  

In a separate statement, the VA examiner noted that the Veteran's condition is less likely than not proximately due to or the result of the Veteran's service connected condition.  The examiner stated that the Veteran is clearly feigning.  The Veteran acknowledged having marital problems in the early 1990s which caused problems with depression.  He also acknowledged having abused cannabis with the last time 30 years prior and he denied having ever abuse any other illicit drugs.  The examiner noted that the records differed greatly in this regard.  The examiner identified reports wherein the Veteran reported using marijuana, mushrooms, and cocaine.  Records were identified that the Veteran abused alcohol.  In addition, records were identified indicating that the Veteran was suspected of malingering.

Entitlement to service connection for a psychiatric disorder other than PTSD, to include as secondary to service-connected disability, is not warranted.  The Veteran has reported that he has a psychiatric disability due to a football injury in service wherein he reported that he was tackled with a direct hit to the groin.  In the prior remand, the Board found that the Veteran's statements as to a traumatic groin injury in service were less than credible.  The Board noted that the claims file does not include evidence to corroborate his claims in service event of traumatic physical injury.  Although the record contains a note that the Veteran's mood disorder was due to his general medical condition, the record reveals multiple opinions associating the Veteran's psychiatric disability with his chronic alcohol and substance abuse.  In addition, opinions of record indicate that it is less likely than not that the Veteran's psychiatric disability is the result of his concussion in service.  In September 2015 a VA examiner found that the Veteran had a factitious disorder.  It was noted that the Veteran was clearly feigning and suspected that he was malingering.  The examiner rendered the opinion that the Veteran's condition was less likely than not proximately due to or the result of the Veteran's service connected condition.  Although the examiner did not specifically comment on whether the Veteran's disability was aggravated by the Veteran's service connected disability, as the disability identified by the examiner, factitious disorder, represents a feigning of symptoms, the Veteran does not have a psychiatric disorder for which benefits may be granted.  In addition, remand for additional development would be fruitless as the Veteran lacks credibility and, therefore, an opinion based upon the Veteran's reports would lack probative value.  As the preponderance of the evidence is against a finding that the Veteran has a psychiatric disability other than PTSD, that is related to his active service or a service connected disability, service connection is denied.

IV.  Higher Evaluation

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 ; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


A.  Headaches

The Veteran seeks entitlement to an evaluation in excess of 40 percent disabling for residuals of concussion to include headaches.  The Veteran is currently evaluated pursuant to the Diagnostic Code 8045 for residuals of traumatic brain in injury (TBI).  38 C.F.R. § 4.124a.

Historically, the Veteran's headaches have been evaluated under 38 C.F.R. § 4.124a, Diagnostic Codes "8045-8100."  See 38 C.F.R. § 4.27.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  This hyphenated diagnostic code may be read to indicate that traumatic brain injury is the service-connected disorder, and it is rated as if the residual condition is migraine headaches under Diagnostic Code 8100. 

Service connection was initially granted for residuals of a concussion sustained while playing football during service.  At separation, the Veteran was shown to have had chronic headaches since the concussion.  An initial 10 percent rating was assigned under Code 8045-8100, based on the frequency of headaches.  See December 1980 rating decision.

In an August 2003 rating decision, the rating was increased to 30 percent, effective July 30, 2002, based on the frequency and severity of the headaches.  

The regulations for traumatic brain injuries (TBI) were revised, effective October 23, 2008.  See 73 Fed. Reg. 54,693 (Sept. 23, 2008).  Prior to October 23, 2008, brain disease due to trauma under Diagnostic Code 8045, purely neurological disabilities, such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc., following trauma to the brain, was to be rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045-8207).  Purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, were rated at a maximum of 10 percent under Diagnostic Code 9304, "Dementia due to head trauma."  

In the January 2010 rating decision, the rating was increased to 40 percent, effective March 24, 2009, with specific consideration of revised Code 8045.  

Under the version of Code 8045 applicable to this appeal, there are three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Code 8045. 

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified".  Id. 

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction. Evaluate subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified".  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  Id. 

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified".  Id.  

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  Id.  

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  Evaluate residuals not listed here that are reported on an examination, under the most appropriate diagnostic code. Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  Id.  

Consider special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.

Evaluation of Cognitive Impairment and Subjective Symptoms: The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms. It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total".  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total", since any level of impaired consciousness would be totally disabling.  Assign a 100 percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total", assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent. For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.  Id.  

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code. In such cases, do not assign more than one evaluation based on the same manifestations. If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions. However, if the manifestations are clearly separable, assign a separate evaluation for each condition. 

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation. 

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone. These activities are distinguished from "Activities of daily living", which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet. 

Note (4): The terms "mild", "moderate", and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning. This classification does not affect the rating assigned under Code 8045. 

Note (5): A veteran whose residuals of TBI are rated under a version of § 4.124a, diagnostic code 8045, in effect before October 23, 2008 may request review under [the revised] diagnostic code 8045, irrespective of whether his or her disability has worsened since the last review.  38 C.F.R. § 4.124a, Diagnostic Code 8045. 

Migraine headaches are rated under Code 8100.  With very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability, a 50 percent rating is to be assigned.  With characteristic prostrating attacks, occurring on an average once a month over the last several months a 30 percent rating is warranted.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

The rating criteria do not define "prostrating;" nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  According to DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31 st Ed. 2007), defines "prostration" as "extreme exhaustion or powerlessness."

The Veteran was afforded a VA medical examination in June 2009.  The Veteran reported that he had headaches that caused him to see spots and lights.  When the headaches occurred he had to stay in bed and is unable to do anything.  He experienced headaches on the average of three times per day and they lasted for six hours.  The symptoms of the condition were cephalgia and occurred constantly.  The Veteran reported that he lost his job, was depressed, experienced memory loss, blurry vision, and that he was bipolar.  He stated that he could not keep a job due to the lost time due to the condition.  Physical examination revealed no evidence of hand tremor on examination.  Cranial nerves were normal.  Coordination was within normal limits.  Neurological examination of the upper and lower extremities was normal.  He did not suffer a stroke.  Right and left dexterity was within normal limits.  

The Veteran was afforded a VA medical examination in November 2009.  The Veteran reported headaches described as migraine, photo and phonophobia, with visual disturbance.  When the headaches occur he has to stay in bed and is unable to do anything.  He experienced headaches approximately three times a day and they lasted for one hour.  He reported numbness of the hands and feet, tingling in the hands and feet and a burning sensation in the hands and feet.  He had orthopedic problems that were unrelated to the headaches.  He reported mood swings and confusion.  He stated that he had slowness of thought.  He reported problems with attention and concentration and indicated difficulty understanding directions.  He described problems with reading such as no concentration.  He reported anxiety attacks, depression and severe memory problem described as short term.  He reported symptoms of fatigue, eye sensitivity, and ringing in the ears.  He detailed a hypersensitivity to light and sound.  He reported that he was intolerant of head.  He detailed abnormal sweating.  He was irritable and restless.  He did not experience taste or smell problems or pain.  He had dizziness three times a day.  He had vertigo one time per day.  He had not had seizures.  He reported difficulties in finding the right words to say and with processing sounds or forming words.  He described this as slurred speech.  He had no problem with swallowing.  He had urinary urgency.

Physical examination revealed no icterus of the eyes.  Extraocular muscular movements were intact.  Pupils were round and reactive to light.  Funduscopic examination revealed no retinal hemorrhages or exudates.  Ear examination was within normal limits.  Skin did not reveal evidence of neurologic breakdown.  There was no evidence of hand tremor.  Cranial nerves were normal.  Coordination was within normal limits.  Neurological examination of the upper and lower extremities was normal.  He did not suffer a stroke.  Hand dexterity was within normal limits bilaterally.  He spoke normally and there was no residual vision problem.  The autonomic nervous system was within normal limits with no hyperhidrosis, heat intolerance or orthostatic hypotension.  The Veteran was alert and oriented to person, place, time and space.

The Veteran was diagnosed with traumatic brain injury with subjective factors of headaches and memory problem.  There were no objective factors.  The Veteran's head injury was classified as a diffuse axonal injury.  The head injury has stabilized.  He did not have any complaints from the head injury such as: pain, infections, neurological issues, language problems, endocrine complications, or post-concussion syndrome.  There were no findings of smell or taste problems.  Daily activity was limited by headaches.

The Veteran was afforded a VA medical examination in December 2009.  The Veteran was noted to be able to satisfactorily set goals, plan, organize, prioritize, self-monitor, problem solve, and be spontaneous.  He sometimes had difficulty making appropriate decisions.  He had problems with decision making primarily due to alcohol abuse.  He sometimes had difficulty exercising good judgment, being flexible in changing.  He had problems in the past with judgment primarily due to alcohol abuse.  He was a "black and white" thinker at times and due to mental health issues was not always flexible in his actions and behavior.  He had significant underlying psychiatric overlay.  The Veteran reported chronic headaches on a daily basis, poor sleep, problems with anger and temper, and stated that he thought people were out to get him.  

There were findings of memory loss and concentration difficulties.  There was objective evidence on testing of mild impairment resulting in mild functional impairment.  There was mild short term memory impairment and concentration problems.  His long term memory was good and he was able to give a detailed social history without difficulty.  Judgment was normal.  Social interaction was occasionally inappropriate.  He had a history of problems with social interaction but his interaction during the interview was appropriate.  No unusual behaviors were observed.

He was always oriented to person, time, place, and situation.  He knew the month, day, year, and purpose of the examination.  Motor activity was normal.  He had problems with walking but this was due to a hip injury and neuropathy according to the Veteran.  Visual spatial orientation was normal.  He was able to read.  He could drive a car but had not done so due to a previous DUI and problems with his hip.

The Veteran described subjective symptoms of chronic headaches, nausea, short term memory, insomnia, irritability, and anger.  There were three or more of these symptoms that mildly interfered with family and work close relationships.  The Veteran had a long history of psychiatric impairment.  He stated that his headaches began shortly after his injury.  He was able to write things down so that he would not forget what he was supposed to do.  He attributed his depression to his head injury.  

The Veteran's neurobehavioral effects were migraine headaches, nausea, short term memory problems, depression which he stated was getting worse, "clicking noises in my ears," irritability and mood swings, anger "all the time" which resulted in not being able to hold a job and not being able to get along with people.  They interfered with his workplace interactions and social interactions.  It interfered frequently but did not preclude them.  He reported that he had not been able to hold a job for ten years.  He had chronic episodic depression with psychotic features and had poor sleep with anger issues.

He was able to communicate by spoken and written language and was able to comprehend spoken and written language.  He had normal speech and language.  He was able to answer all questions asked and was spontaneous in conversation.

His state of consciousness was normal.  The Veteran had normal stream of consciousness during the interview.  The Veteran's severe mental health problems significantly contributed to his cognitive difficulties.  It was difficult to determine exactly how much of the Veteran's cognitive difficulties were attributed to his psychiatric impairment versus traumatic brain injury.  A psychiatric evaluation was noted to be needed to determine an accurate diagnosis and extent to which his impairment resulted in his memory and psychological problems.

The Veteran was afforded a VA mental condition examination in December 2009.  The Veteran reported substance abuse of alcohol, marijuana, mushrooms, and cocaine.  Mental status examination revealed the Veteran to have normal orientation, appropriate appearance, hygiene, and behavior, and poor eye contact.  Affect and mood were depressed.  The depression was chronic and interfered with functioning but not to the degree that it prevented independent functioning.  He had impaired impulse control, some unprovoked irritability and periods of violence that affected motivation by reducing his motivation to engage in activities that required him to interact with people.  Unprovoked irritability affected his self-esteem and, in turn, made him feel depressed.  He was somewhat disheveled and was anxious to get the appointment over with and expressed frustration at being required to participate.  Communication and speech were within normal limits.  There was impaired attention and/or focus.  He could not sit and read anything because he loses track of what he is doing.  Panic attacks were present and occurred more than once per week.  There was no suspiciousness and no report of a history of delusions or hallucinations.  Obsessional rituals were absent.  Thought process was appropriate.  He was able to read and understand directions.  He did not have slowness of thought or appear confused.  Judgment was not impaired.  Abstract thinking was normal.  Memory was impaired to a mild degree.  He forgets names, directions, and recent events.  Suicidal ideation was present.  Homicidal ideation was absent.  

The examiner diagnosed the Veteran with polysubstance abuse and major depressive disorder.  The symptoms of each mental disorder can be delineated from each other.  The primary symptoms of the major depressive disorder were sleep disturbance, depressed mood, loss of energy and motivation and suicidal ideation.  The primary symptoms of polysubstance dependence were chronic abuse of marijuana, cocaine, and other illicit drugs.  The examiner noted that the substance abuse was a separate and distinct entity.  The Veteran had a long history of abusing a variety of substances long before he was ever treated for any other psychiatric problem.  The examiner reported that it was likely that his depression has been a result of his drug dependence and the consequences of that dependence.  

The examiner reported that when asked what the Veteran thought about why he got depressed initially, he said that he did not know, then added "it might have been because I got married."  The Veteran did not report any brain injury and did not exhibit any signs of brain injury during the interview.  The examiner found that it was not likely that his mental condition is due to traumatic brain injury.  It was more likely than not that his mental condition (depression) was a result of his long standing abuse of drugs and alcohol.

The Veteran was afforded a VA medical examination with regard to vertigo in December 2009.  The examiner could not render an opinion because ENG had not yet been performed.  A video nystagmography in January 2010 was normal and there was no evidence of a peripheral or central vestibular pathology.

The Veteran was afforded a VA medical examination in October 2010.  The Veteran reported migraine headaches.  When they occur he has to stay in bed and is unable to do anything.  He indicated a level of severity of 9 on a scale of 1 to 10.  He experienced headaches twice a day and they lasted 2 hours.  He reported numbness in the legs, tingling in the back, and a burning sensation in the legs.  He reported mood swings.  He experienced confusion and stated that he had slowness of thought.  He reported problems with attention/concentration.  He indicated that he had difficulties understanding directions.  He described problems with reading such as hard to concentrate.  He stated that he had problems with anxiety and depression frequently.  He had a moderate memory problem described as short term.  He reported symptoms of frequent fatigue, a vision problem described as depth perception.  He detailed hearing problems.  He had hypersensitivity to light and sound with headache.  He reported that he was intolerant of heat, being irritable, restlessness, and a general feeling of discomfort.  He did not experience taste or smell problems and pain.  He reported trouble sleeping described as hard to fall asleep.  He did not experience any dizziness.  He reported vertigo occurring twice a week.  He denied having a seizure disorder.  He reported difficulties in finding the right words to say and in pronouncing words.  

Physical examination did not reveal any hand tremor.  Coordination and motor function were within normal limits.  Sensory examination was normal.  There was no nystagmus.  The autonomic nervous system was within normal limits with no hyperhidrosis, heat intolerance, or orthostatic hypotension.  He was alert and oriented to person, place, time and space.  The subjective factors of the headaches were reported to be headaches.  There were no objective factors.  The Veteran did not have any complications from the head injury such as pain, infections, neurological issues, language problems, endocrine complications, or post concussive symptoms.  There were findings of smell/taste problems but a specialist examination was not required.

The Veteran was afforded a VA medical examination in December 2010.  There was objective evidence on testing of mild impairment of memory, attention, concentration, and/or executive functions which also result in a mild functional impairment.  The Veteran reported problems with his memory.  At times, he can forget what he's saying, or his mild can go blank.  On the WMS III, he obtained standard scores of 4, 6, and 5 on the LM I, LM II, and LNS.  The Veteran, more than half the time, is able to prioritize.  Half the time he is able to set goals, plan, organize, self-monitor, problem solve, make appropriate decisions, be spontaneous and be flexible in change.  The Veteran often sits at home, when not a the hospital for counseling, and classes.  He resided with his mother and she assisted him with his finances.  He occasionally drove.  He was able to process information at an appropriate rate and content.  

Judgment was normal.  He preferred to isolate to avoid conflict with others.  Social interaction was frequently inappropriate.  He reported that he did not socialize with others due to his anger.  He felt that people tended "to walk all over me."  He was always oriented to person, time, place, and situation.  Motor activity was normal most of the time but mildly slowed at times due to apraxia.  He reported dizziness, and bilateral hip pain, resulting in frequent falls.

He had moderately impaired visual spatial orientation.  He usually got lost in unfamiliar surroundings, has difficulty reading maps, following directions, and judging distance.  He had difficulty using assistive devices such as GPS.  The Veteran got lost even in his home town.

There were three or more of these subjective symptoms that moderately interfered with instrumental activities of daily living, family, work and close relationships.  He described symptoms of headaches on a daily basis, of fluctuating severity.  He had headaches at least once daily, he had to retreat to a dark, quiet room.  He tended to have dizziness and to be hypersensitive to light and sound.

He was able to communicate by spoken and written language, and to comprehend spoken and written language.  His state of consciousness was normal.  The Veteran demonstrated a cognitive impairment that is at least as likely as not due to TBI.

In July 2011 the Veteran reported chronic daily headaches.  In another treatment note dated in July 2011 the Veteran was noted to have constant daily headaches since 1978.  The pain was throbbing all over the head, sometimes one side, and lasted all day.  It started milder in the morning and was worse by the evening.  He saw bright spots when he had severe pain.  He had photophobia.  He had to lie down in a dark, quiet room.  

In October 2011 the Veteran reported that he has had chronic headaches all the time, all day, every day.  They get worse by evening.  There was no nausea, vomiting, photophobia or phonophobia.  He preferred cool temperatures.  Headaches were worse in the summer and during allergy season.  He did not work.  The impression was chronic pain, daily headaches, chronic tension type headaches.  

In December 2011 the Veteran reported that he had prostrating headaches three times a week.

Entitlement to an evaluation in excess of 40 percent disabling for residuals of concussion to include headaches, is not warranted under Diagnostic Code 8045.

The Veteran reported memory problems and in November 2009 he reported problems with attention and concentration.  However, the examiner found that the Veteran did not have any objective factors.  In December 2009 there were findings of memory loss and concentration difficulties.  However, the objective evidence was of mild impairment resulting in mild functional impairment.  In October 2010 the Veteran reported problems with attention and concentration, and moderate memory problems.  However, physical examination did not reveal any objective factors.  On examination in December 2010 the Veteran was found to have objective evidence of mild impairment of memory, attention, concentration, and/or executive functions which resulted in mild functional impairment.  Therefore, at no point during the period on appeal did the Veteran's disability manifest objective evidence on testing of moderate impairment of memory, attention, concentration, or executive functions resulting in moderate functional impairment.  

In December 2009 the Veteran reported that he had difficulty making appropriate decisions.  However, it was noted that he had problems with decision making primarily due to alcohol abuse.  He reported that he had difficulty exercising good judgment; however, this was also primarily due to alcohol abuse.  The examiner found that the Veteran's judgment was normal.  In December 2010 the Veteran was noted to more than half of the time be able to prioritize, set goals, plan, organize, self-monitor, problem solve, make appropriate decisions, be spontaneous and be flexible in change.  Judgment was normal.  Therefore, the disability does not manifest symptoms of moderately severely impaired judgment.

In December 2009 the Veteran's social interaction was found to be occasionally inappropriate.  In December 2010 the Veteran was noted to have social interaction that was frequently inappropriate.  However, the disability did not manifest social interaction that was inappropriate most or all of the time.

At no point during the period on appeal did the disability manifest symptoms where the Veteran was often disoriented to two or more of the four aspects (person, time, place, and situation) of orientation.

Examination in June 2009 revealed no hand tremor, normal cranial nerves, coordination within normal limits, normal neurological examination of the upper and lower extremities, and dexterity within normal limits.  Examination in November 2009 revealed no hand tremor, normal cranial nerves, normal coordination, normal neurological examination of the upper and lower extremities, and normal dexterity.  The Veteran was noted to not have any neurological issues.  In December 2009 the Veteran was found to have normal motor activity.  On physical examination in October 2010 the Veteran was noted to have no neurological issues.  There was no tremor, coordination and motor function were within normal limits, and sensory examination was normal.  In December 2010 the Veteran was noted to have motor activity that was normal most of the time but mildly slowed at times due to apraxia.  Therefore, the disability did not manifest motor activity moderately decreased due to apraxia.

In December 2009 the Veteran was found to have normal visual spatial orientation.  In October 2010 the Veteran reported difficulty following directions.  However, physical examination did not reveal any neurological issues.  In December 2010 the Veteran was reported to have moderately impaired visual spatial orientation.  He had difficulty using an assistive device such as GPS and even got lost in his home town.  Therefore, the disability did not manifest moderately severely impaired visual spatial orientation where the Veteran got lost even in familiar surroundings, was unable to use assistive devices such as GPS.  

On examination in November 2009 the Veteran reported mood swings, confusion, slowness of thought, irritability.  In December 2009 the Veteran reported that he had problems with anger and temper.  The examiner found three or more symptoms that mildly interfered with family and work close relationships.  The symptoms interfered with his workplace interactions and social interactions frequently but did not preclude them.  In October 2010 the Veteran reported mood swings and irritability problems.  In December 2010 the Veteran was noted to have three or more subjective symptoms that moderately interfered with instrumental activities of daily living, family, work and close relationships.  Therefore, the disability did not manifest one or more neurobehavioral effects that interfere with or preclude workplace interaction, social interaction, or both, on most days, or that occasionally require supervision for safety of self or others.

In November 2009 the Veteran was reported to speak normally.  In December 2009 the Veteran was noted to be able to communicate by spoken and written language.  At no point during the period on appeal did the disability manifest an inability to communicate either by spoken language, written language, or both at least half of the time.  The disability did not manifest persistently altered state of consciousness.

The Board finds that assignment of a 50 percent rating is warranted under Diagnostic Code 8100 for headaches.  

The above evidence reflects that the Veteran experienced severe headaches more than once per month that are likely prostrating and incapacitating.  In June 2009, he reported headaches 3 times a day, lasting 6 hours and said he lost his job because of headaches.  He reported headaches of similar frequency in November 2009 and at least daily headaches in October 2010, December 2010 and July 2011.  In December 2011, the Veteran reported prostrating headaches 3 times a week.  

Although the term "severe economic inadaptability" is not defined in the regulation, the Board finds that the nature and frequency of the headaches described by the Veteran and the VA examinations would approximate this definition.  Severe economic inadaptability does not mean a claimant is completely unable to work, and VA conceded that the phrase "productive of severe economic inadaptability" in Diagnostic Code 8100 should be construed as either "producing" or "capable of producing" severe economic inadaptability.  Pierce v. Principi, 18 Vet.App. 440 (2004).  Here, the Board finds that the evidence is approximately evenly balanced as to whether the Veteran's headaches more nearly approximate the criteria for a 50 percent rating under Diagnostic Code 8100.  Resolving reasonable doubt in favor of the Veteran, entitlement to the maximum schedular 50 percent rating for the Veteran's headaches under Diagnostic Code 8100 is warranted.  38 U.S.C.A. § 5107 (b).

B.  Hearing Loss

The Veteran seeks entitlement to a higher evaluation for bilateral hearing loss.  

Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests together with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability for service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels, designated from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. § 4.85.  Examinations are conducted without the use of hearing aids.  38 C.F.R. § 4.85 (a).  Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Bruce v. West, 11 Vet. App. 405, 409 (1998), quoting Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

An exceptional pattern of hearing impairment exists for VA purposes when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.

Service connection for hearing loss was initially granted in a January 2002 rating decision.  The RO assigned a noncompensable rating, effective April 16, 2001.  In a March 2005 rating decision, the rating was increased to 10 percent, effective November 10, 2004, the date of a claim for increased rating.  

The Veteran filed a claim for a higher evaluation for bilateral hearing loss.  In the subsequent RO rating decision dated in May 2011, the Veteran's evaluation of 10 percent for hearing loss was continued pending a demonstration of sustained improvement.  Thereafter, in a January 2012 rating decision, the RO proposed to reduce the Veteran's rating for hearing loss from 10 percent to noncompensable.  The Veteran was notified of this proposal in a letter dated in January 2012.  In the letter, the Veteran was notified that he could request a personal hearing and was given 60 days in which to submit additional evidence that his compensation payments should be continued at their present level.  38 C.F.R. § 3.105 (e).  The Veteran submitted no evidence.  In a June 2012 rating decision, the RO reduced the evaluation of the Veteran's hearing loss from 10 percent to noncompensable, effective September 1, 2012, and informed the Veteran of this in a letter dated in June 2012. 

A Veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 C.F.R. § 3.344.  The Court has consistently held that when a disability rating is reduced without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999). 

Prior to reducing a Veteran's disability rating, VA is required to comply with several regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13; see Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of a Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case, not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000). 

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344 (a) and (b).  These provisions provide that rating agencies will handle cases affected by change of medical findings so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension. 

The provisions of 38 C.F.R. § 3.344 (c) specify that these considerations are required for ratings that have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement in these disabilities will warrant a reduction in rating. 

Under 38 C.F.R. § 3.344 (a) and (b), VA must find the following before reducing a rating: (1) based on a review of the entire record, the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based; (2) the record clearly reflects a finding of material improvement; and, (3) it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  See Kitchens v. Brown, 7 Vet. App. 320 (1995).  

The provisions of 38 C.F.R. § 3.344 (a) and (b) further provide certain procedural protections to a Veteran in regards to reductions of rating evaluations.  The 10 percent rating had been in effect from November 2004, thus more than five years;  and those protections are applicable here.

Where a rating reduction was made without observance of law, the reduction must be vacated and the prior rating restored.  Schafrath, 1 Vet. App. at 595.  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated (although post-reduction medical evidence may be considered in the context of considering whether actual improvement was demonstrated).  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  The Veteran need not demonstrate that he is entitled to retain the higher evaluation; rather, it must be shown by a preponderance of the evidence that the AOJ's reduction was warranted.  See Kitchens, 7 Vet. App. 320 (1995). 

When the RO increased the rating to 10 percent in the March 2005 rating decision, it considered the findings of a January 2005 VA audiological examination.  On that examination, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
35
45
60
LEFT
20
35
45
55

Speech audiometry revealed speech recognition ability of 86 percent in the right ear and 65 percent in the left ear.  Pure tone threshold levels averaged 39 in each ear.  

The examiner noted that the current symptoms, and functional impairment, of hearing loss were missing parts of conversational level speech.  

Under Table VI, when considered with the Veteran's speech audiometry results, this corresponds to category V hearing loss in the left ear; II in the right.  These categories correspond with a 10 percent disability rating under Table VII.

The record includes the report of a VA medical examination in December 2009.  On the authorized audiological evaluation pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
45
55
60
LEFT
30
35
50
55

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 88 percent in the left ear.

The examiner noted that the effect of the condition on the Veteran's daily activity was communication difficulty in certain listening situations.  

Pure tone threshold levels averaged 45 in the right ear and 43 in the left ear.  Under Table VI, when considered with the Veteran's speech audiometry results, this corresponds to category II hearing loss in both ears.  These categories correspond with a noncompensable disability rating under Table VII.

The Veteran was afforded another VA medical examination in December 2009.  On the authorized audiological evaluation pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
40
55
60
LEFT
20
30
50
50

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 90 percent in the left ear.

Pure tone threshold levels averaged 44 in the right ear and 38 in the left ear.  Under Table VI, when considered with the Veteran's speech audiometry results, this corresponds to category I hearing loss in the right ear and category II hearing loss in the left ear.  These categories correspond with a noncompensable disability rating under Table VII.

The Veteran was afforded VA medical examination in January 2011.  On the authorized audiological evaluation pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
45
60
60
LEFT
25
35
45
50

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 96 percent in the left ear.

Pure tone threshold levels averaged 49 in the right ear and 38 in the left ear.  Under Table VI, when considered with the Veteran's speech audiometry results, this corresponds to category I hearing loss in both ears.  These categories correspond with a noncompensable disability rating under Table VII.

In connection with the current claim, the Veteran was afforded VA medical examination in December 2011.  On the authorized audiological evaluation pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
45
60
60
LEFT
20
30
40
50

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 88 percent in the left ear.

The Veteran was reported to note that his hearing loss caused functional impairment in that he had difficulty hearing.

Pure tone threshold levels averaged 46 in the right ear and 35 in the left ear.  Under Table VI, when considered with the Veteran's speech audiometry results, this corresponds to category II hearing loss in both ears.  These categories correspond with a noncompensable disability rating under Table VII.

The Veteran was afforded a VA medical examination in September 2015.  On the authorized audiological evaluation pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
50
60
60
LEFT
25
35
50
55

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 88 percent in the left ear.

It was noted that the Veteran's hearing loss impacted ordinary conditions of daily live, including the ability to work.  The Veteran reported that he had a difficult time hearing and understanding others when they speak.

Pure tone threshold levels averaged 49 in the right ear and 41 in the left ear.  Under Table VI, when considered with the Veteran's speech audiometry results, this corresponds to category I hearing loss in the right ear and category II hearing loss in the left ear.  These categories correspond with a noncompensable disability rating under Table VII.

Initially, as outlined above, the Board notes that the RO complied with the 38 C.F.R. § 3.105 regulatory requirements for reducing the Veteran's evaluation.  The Veteran was provided notice of the proposed reduction, was provided a rating decision adjudging reduction, and then assigned the proper effective date for the reduction.

During the entire period on appeal, the Veteran's bilateral hearing loss disability did not warrant a compensable evaluation.  Audiological evaluation in December 2009, January 2011, December 2011, and September 2015 all reveal results that correspond with an evaluation of noncompensable.  The examinations are at least as full and complete as the January 2005 VA examination that the RO relied upon to assign the 10 percent rating.  The examiners conducted appropriate testing and commented on the functional impairment related to hearing loss.  The examinations also show sustained improvement in the Veteran's bilateral hearing.  The examinations span six years and thus support a finding that it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  Therefore, the reduction is warranted and was properly implemented.  Kitchens, 7 Vet. App. at 320.  In addition, as the audiological evaluations during the period on appeal do not warrant a compensable evaluation for bilateral hearing loss, entitlement to a higher evaluation is denied.

C.  Extraschedular

The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected residuals of concussion to include headache and hearing loss disabilities.  The Veteran's disabilities are manifested by cognitive impairment, frequency and severity of headaches, and by hearing loss.  The VA audiological examinations included a description of the functional effects caused by the Veteran's hearing disability, in addition to dictating objective test results.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The rating criteria contemplate these impairments; hence, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the Board notes that the Veteran is service-connected for several disabilities and the Board is remanding a claim for TDIU for further development.  Thus, the Veteran and his representative have the opportunity to explicitly raise the issue of whether referral for extraschedular consideration is warranted for the Veteran's disabilities on a collective basis as part of the remanded claim.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); Yancy v. McDonald, 27 Vet. App. 484 (2016).

V.  Hospitalization

A total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established that a service-connected disability has required hospital treatment in a VA or an approved hospital for a period in excess of 21 days or hospital observation at VA expense for a service-connected disability for a period in excess of 21 days.  38 C.F.R. § 4.29.  Subject to the provisions of paragraphs (d), (e), and (f) of § 4.29, this increased rating will be effective the first day of continuous hospitalization and will be terminated effective the last day of the month of hospital discharge (regular discharge or release to non-bed care) or effective the last day of the month of termination of treatment or observation for the service-connected disability.  38 C.F.R. § 4.29 (a).

The record reveals that the Veteran was treated as an inpatient for 49 days beginning February 2013 in the Psychiatric Addictions Treatment Program (PAT).  However, the Veteran is not in receipt of service connected benefits for any psychiatric disorder.  Therefore, entitlement to a temporary total based on hospitalization is denied.


ORDER

New and material evidence having not been received to reopen a claim for entitlement to service connection for a penile disability, to include erectile dysfunction, the claim is denied.

Service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include as secondary to service-connected disability, is denied.

A 50 percent rating for residuals of concussion to include headaches, is granted, subject to the laws and regulations governing the award of monetary benefits.

The reduction of the disability rating from 10 percent to noncompensable for hearing loss was proper and a higher evaluation is denied.

Entitlement to a temporary total rating based on hospitalization is denied.


REMAND

As noted above, the Veteran's headache disability impacts his ability to work.  In June 2009 the Veteran reported that he had lost his job and could not keep a job because of lost time due to his headache disability.  The Veteran has variously reported that he has left his employment due to his hip conditions, his psychiatric disability, and headaches.  The Veteran has reported that he quit due to his inability to walk due to his hip disabilities and that he was primarily unemployable due to his mental condition.  In addition, based upon their frequency and severity, the Veteran's headaches were productive of severe economic inadaptability.  As such, affording the Veteran the benefit of the doubt, the Veteran is unemployable due to his headache disability.

However, the Veteran's combined disability rating does not currently meet the schedular criteria for TDIU consideration under 38 C.F.R. § 4.16 (a).  Nevertheless, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16 (b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16 (b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation Service for consideration of an extraschedular rating under 38 C.F.R. § 4.16 (b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

As the record does not show that the Veteran's claim was ever submitted to the VA's Director of Compensation Service for extraschedular consideration, remand is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Refer the claim of entitlement to TDIU to the Compensation Service Director for extraschedular consideration pursuant to 38 C.F.R. § 4.16 (b).

2.  Then re-adjudicate the Veteran's claim. If the benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond. The case should then be returned to the Board, if otherwise in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


